 Case 2:20-cv-08035-SVW-JPR Document 110-1 Filed 04/06/21 Page 1 of 3 Page ID
                                  #:1049



 1   Kevin D. Hughes (Bar No. 188749)
     FOUNDATION LAW GROUP LLP
 2   1999 Avenue of the Stars, Suite 1100
     Los Angeles, CA 90067
 3   Tel: 424.253.1266
     Email: kevin@foundationlaw.com
 4
     Amiad Kushner (pro hac vice)
 5   Akushner@seidenlawgroup.com
     Jake Nachmani (pro hac vice)
 6   Jnachmani@seidenlawgroup.com
     Seiden Law Group LLPth
 7   469 Seventh Avenue, 5 Fl.
     New York, NY 10018
 8   Telephone: (646) 766-1914
     Facsimile: (646) 304-5277
 9
     Attorneys for Plaintiff/Counter-Defendant,
10   Hong Liu
                         UNITED STATES DISTRICT COURT FOR
11
                       THE CENTRAL DISTRICT OF CALIFORNIA
12                                   WESTERN DIVISION
13
     HONG LIU,
14                Plaintiff,
                                            Case No: 2:20-cv-08035-SVW-JPR
15

16                       v.                 DECLARATION OF AMIAD
                                            KUSHNER IN SUPPORT OF
17                                          PLAINTIFF HONG LIU’S
     FARADAY&FUTURE INC.,                   EX PARTE APPLICATION
18   SMART KINGLTD., JIAWEI                 FOR A TEMPORARY
19   WANG, and CHAOYING DENG                RESTRAINING ORDER AND
20
                                            PRELIMINARY INJUNCTION
                  Defendants.
21

22

23   FARADAY&FUTURE INC.,
24
                  Counterclaimant,
25

26                       v.
     HONG LIU,
27
                  Counter-Defendant.
28
                                                 1
                                DECLARATION OF AMIAD KUSHNER
                                 CASE NO.: 2:20-CV-08035-SVW-JPR
 Case 2:20-cv-08035-SVW-JPR Document 110-1 Filed 04/06/21 Page 2 of 3 Page ID
                                  #:1050



 1
     I, Amiad Kushner declare as follows:
 2
           1.     I am a partner at the law firm of Seiden Law Group LLP, counsel for
 3
     Plaintiff/Counter-Defendant Hong Liu (“Plaintiff” or “Liu”) in the above-captioned
 4
     action. I am admitted to practice before the courts of the State of New York, and I am
 5
     admitted pro hac vice in this matter.
 6
           2.     I make this declaration in support of Plaintiff’s ex parte application
 7
     pursuant to Rule 65 of the Federal Rules of Civil Procedure for a temporary restraining
 8
     order and preliminary injunction against defendants Faraday&Future Inc. (“FF”) and FF
 9
     Intelligent Mobility Global Holdings Ltd. (f/k/a Smart King Ltd. (“Smart King”)).
10
           3.     I make this declaration based on my own personal knowledge, and, if called
11
     upon to do so, could and would testify competently thereto.
12

13
           4.     Attached as exhibits are true and correct copies of the following documents:

14                Exhibit A: The Employment Agreement entered into between
                             Plaintiff and FF, dated January 25, 2018 and signed by
15
                             Plaintiff and, on behalf of FF, Defendant Jiawei Wang
16                           and Teddy Kang.
17
                  Exhibit B:   Smart King’s Responses to Plaintiff’s Requests for
18                             Admission.
19
                  Exhibit C:   Press Release issued by FF, dated January 28, 2021.
20

21                Exhibit D: The Agreement and Plan of Merger, dated as of January
                             27, 2021, among PSAC, PSAC Merger Sub Ltd., and
22
                             Smart King.
23

24
                  Exhibit E:   Letter from Amiad Kushner to Jeffrey M. Goldman of
                               Troutman Pepper Hamilton Sanders LLP, dated March
25                             29, 2021.
26

27

28
                                                2
                               DECLARATION OF AMIAD KUSHNER
                                CASE NO.: 2:20-CV-08035-SVW-JPR
 Case 2:20-cv-08035-SVW-JPR Document 110-1 Filed 04/06/21 Page 3 of 3 Page ID
                                  #:1051



 1               Exhibit F:   Property Solutions Acquisition Corp.’s (“PSAC”) Form
 2
                              S-4, filed with the SEC and dated April 5, 2021, and
                              signed by Jordan Vogel on behalf of PSAC.
 3

 4               Exhibit G: Faraday Future Investor Presentation, dated January
                            2021 and filed with the SEC as Exhibit 99.2 to PSAC’s
 5                          Form 8-K filed on January 28, 2021.
 6               I declare under penalty of perjury that the foregoing is, to the best of my
 7   knowledge and belief, true and correct.
 8

 9                                             /s/ Amiad Kushner     .




10
                                                  Amiad Kushner

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                3
                               DECLARATION OF AMIAD KUSHNER
                                CASE NO.: 2:20-CV-08035-SVW-JPR
